              Case 2:21-cv-01432-JAD-EJY Document 3 Filed 08/14/21 Page 1 of 1




 1                                UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 MAIRA SEPULVEDA,                                          Case No.: 2:21-cv-01432-JAD-EJY

 4             Petitioner

 5 v.                                                   Order Denying Application to Proceed in
                                                          Forma Pauperis and Giving Petitioner
 6 JERRY HOWELL, et al.,                                Until September 21, 2021 to Pay Filing Fee

 7             Respondents                                               [ECF No. 1]

 8

 9            Petitioner Maira Sepulveda has submitted a pro se petition for writ of habeas corpus

10 under 28 U.S.C. § 2254 1 and applied to proceed in forma pauperis. 2 Having reviewed her

11 inmate-account statement and financial certificate, the court finds that Sepulveda is able to pay

12 the full $5.00 fee.

13            IT IS THEREFORE ORDERED that petitioner’s application to proceed in forma

14 pauperis without having to prepay the full filing fee [ECF No. 1] is DENIED. Petitioner must

15 have the $5.00 filing fee sent to the Clerk of this Court by September 21, 2021, or this case will

16 be dismissed without further prior notice.

17            Dated: August 14, 2021

18                                                            _________________________________
                                                              U.S. District Judge Jennifer A. Dorsey
19

20

21

22

23   1
         ECF No. 1-1.
     2
         ECF No. 1.
